Edwards, J.
(dissenting). I do not find any abuse of discretion on the part of the circuit judge in this record and I concur wholly with Mr. Justice Voelker in his analysis of’ the procedural problem involved and the result.
Obviously, what bothers the Chief Justice is the problem of a litigant’s entitlement to a day in court prior to adjudication of rights as important as those which are involved here. I, too, feel that a circuit judge should look with favor upon motions to set ■aside defaults in chancery cases of this nature absent compelling reason to the contrary. In my mind, this record discloses ample reason to justify the trial judge’s exercise of his discretion to the contrary.
This record discloses that there was service of process in this bill of complaint for divorce on June 27,1957, and that at the same time there was service .of an order restraining defendant from taking the minor child of the parties out of the jurisdiction of the court. Defendant did not file a general appear*549anee and make answer, and defendant did take the child of the parties to California.
On July 11, 1957, however, defendant appeared specially before the circuit judge and sought to quash the service of process. After hearing on this motion and denial thereof, defendant sought leave to appeal from the adverse decision of the circuit judge on the motion to quash process. This was denied by this Court on April 14,1958. Although defendant had been technically in default since March 5, 1958 (15 days after circuit court denial of motion to quash service of process, [See Court Rule No 27, § 3 (1945)]), no default had been taken up to this time. Subsequently, on May 1, 1958, defendant filed a motion for reconsideration before the Supreme Court on his motion for leave to appeal from the-denied motion to quash process. It was while this, motion was pending that plaintiff’s counsel took the default.
As Mr. Justice Voelker has amply demonstrated, our rules justified his doing so. Subsequent to our denial in this Court of the motion for reconsideration, on May 8, 1958, defendant’s counsel filed a motion before the circuit judge to set aside the default and to be allowed to file a general appearance and answer. Again, there was a hearing before the circuit judge, at which the circuit judge sought compliance with the restraining order entered at the initiation of this litigation. It was only after it became obvious that there was a wilful and continuing refusal to recognize the jurisdiction of his court and to comply with its orders, that the circuit judge conditioned his setting aside the default and granting defendant the right to file a general appearance and answer upon the return of the child in accordance with the court’s original order.
*550Court Rule No 28, §4 (1945), places much discretion in the hands of the circuit judge in relation to setting aside of defaults:
“Any order entered under this rule may be set aside on special motion for cause shown, in the discretion of the court, on terms. In actions at law, the party desiring to have a default set aside shall, as soon as practicable after he shall know or have reason to believe that the default has been filed or entered, file and serve an affidavit, of merits, and make application to the court to have the default set aside. In suits in equity, to entitle a defendant to an order setting aside his default for want of appearance or answer, he shall proffer a sworn answer showing a defense on the merits as to the whole or a part of the plaintiff’s case. In all cases where personal service shall have been made upon a defendant, and proceedings taken after default on the strength thereof, his default shall not be set aside unless the application shall be made within 4 months after such default is regularly filed or entered. And in any case where personal service shall have been made upon a defendant, an order setting aside his default shall be conditioned upon his payment to the plaintiff of the taxable costs incurred in reliance on said default, and the court may impose such other conditions as shall he deemed proper ” (Emphasis ours.)
See, also, CL 1948, §620.1 (Stat Ann § 27.1351).
If we recognize, as I think we do, the general desirability of maintaining the status quo during pendency of divorce proceedings, and the desirability of the circuit judge’s enforcement of such interim orders as he may make pertaining to the custody of minor children of the parties, I simply do not see how we can read this record as an abuse of the circuit judge’s discretion.
*551In accordance with the opinion of Mr. Justice Voelker, and these views, I would affirm.
Smith, J., did not sit.